                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                 March 12, 2019
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

J&J SPORTS PRODUCTIONS, INC.,                    §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:17-CV-3537
                                                 §
ROUND DHA LLC, et al,                            §
                                                 §
        Defendants.                              §

                                    DEFAULT JUDGMENT

       Before the Court is Plaintiff’s Motion for Default Judgment and Brief in Support (Solely

as to Defendant Jon N. Delesandri) (“Motion”) filed by Plaintiff J&J Sports Productions, Inc.

(“Plaintiff”). Upon consideration of the Motion, the accompanying brief and evidence, the

pleadings on file and the relevant authorities, the Court concludes that Plaintiff has established

that it is an aggrieved party under the Federal Communications Act, 47 U.S.C. § 605 and

recognizes Plaintiff’s election to seek statutory damages. The Court also concludes that it has

jurisdiction over the subject matter and parties to this action; that Defendant John N. Delesandri,

individually, and d/b/a Dempsey’s Tavern a/k/a Dempsey Sports Bar and Grill (“Defendant”)1

failed to answer or otherwise defend as provided by the Federal Rules of Civil Procedure

following proper service; that the allegations in Plaintiff’s Original Complaint are deemed

admitted against Defendant; that Defendant exhibited the closed circuit, November 22, 2014

Manny Pacquiao v. Chris Algieri WBO Welterweight Championship Fight Program, including

undercard or preliminary bouts, without authorization from Plaintiff; and that Defendant’s



1
  Defendants Round DHA LLC and Robert W. Baker settled their claims with Plaintiff and they
submitted an Agreed Order of Dismissal With Prejudice. Thus, the only Defendant remaining in
this lawsuit is Defendant John N. Delesandri.
actions were willful and for purposes of direct or indirect commercial advantage or private

financial gain. Therefore, additional damages are warranted in this action.



       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:

       1.      That Judgment by default be entered in favor of Plaintiff and against Defendant.


       2.      That   Plaintiff   recover   statutory   damages    pursuant     to   47   U.S.C.   §

605(e)(3)(C)(i)(II) from Defendant in the amount of $10,000.00.


       3.      That Plaintiff recover additional damages pursuant to 47 U.S.C. § 605(e)(3)(C)(ii)

from Defendant in the amount of $50,000.00.


       4.      That Plaintiff recover attorneys’ fees from Defendant in the amount of

$20,000.00; along with attorney’s fees for post-trial and appellate services.


       5.      That Plaintiff recover the following conditional awards of attorney’s fees from

Defendant in the following circumstances:


                a)    Ten Thousand Dollars ($10,000.00) in the event Defendant files a motion
       to vacate, Rule 60 motion, motion for new trial, motion for reconsideration or other post-
       judgment, pre-appeal motion that does not result in a reversal of the Judgment obtained in
       this action;

              b)      Twenty-Five Thousand Dollars ($25,000.00) in the event Defendant files
       an appeal to the Fifth Circuit Court of Appeals that does not result in a reversal of the
       Judgment obtained in this action;

               c)     Five Thousand Dollars ($5,000.00) in the event Defendant files a motion
       for rehearing or reconsideration in the Court of Appeals that does not result in a reversal
       of the Judgment obtained in this action;
               d)       Twenty-Five Thousand Dollars ($25,000.00) for making and/or
        responding to a petition for certiorari to the U.S. Supreme Court that does not result in a
        reversal of the Judgment obtained in this action;

                 e)     Seventy-Five Thousand Dollars ($75,000.00) for an appeal to the United
        States Supreme Court in the event a petition for certiorari review is granted and does not
        result in a reversal of the Judgment obtained in this action; and

               f)      For collection of the Judgment, Two Thousand Five Dollars ($2,500.00)
        each time Plaintiff obtains a writ of execution, writ of garnishment, writ of attachment or
        other post-judgment writ.

        6.     The Court also awards Plaintiff court costs and post-judgment interest on the

amounts awarded herein at an annual rate of 2.53 percent from the date of this Judgment until

paid.


        7.     All writs and process for the enforcement and collection of this judgment may

issue as necessary. In connection with any Writ of Execution in this case, the Court directs the

United States Marshals Service to use any means or force reasonably necessary to satisfy this

Judgment.


        8.     This Judgment is a final judgment.


        SIGNED on this 11th day of March, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge
